NELSON, Circuit Justice.
The second section of the third article of the constitution of the United States provides, that the judicial ■power of the United States shall extend, among other things, to controveraies between a state, or the citizens thereof, and foreign states, citizens or subjects; and the eleventh section of the judiciary act of 1789 (1 Stat. 78), in carrying into effect this provision, declares that the circuit courts shall have original cognizance, concurrent with the courts of the several states, of all suits of a civil nature, at common law or in equity, where the United States are plaintiffs or petitioners, or an alien is a party, &c.
This act is defective in respect to the jurisdiction conferred upon the circuit courts in the case of aliens, as it would seem, from its language, that it might be sufficient to give jurisdiction to the court, if one of the parties was an alien. Construing it, however, in connection with the provision of the constitution, there can be no difficulty as to the meaning intended by congress. The controversy, in order to give jurisdiction, must be between a state, or a citizen thereof, and a foreign state, or a citizen or subject thereof; that is, speaking with reference to individual parties, the suit must be one in which a citizen of a state and an alien are parties. Jackson v. Twentyman, 2 Pet [27 U. S.] 136.
The objection to the jurisdiction in the present case is, that the plaintiff is not a citizen of any particular state, and that this is essential to bring the case within the provisions of the constitution and of the act of congress made in pursuance thereof. If it had been shown that the plaintiff had returned to the state of New-York, and was a resident therein at the time of filing the bill, he would then have become redintegrated an American citizen, and entitled to the privileges belonging to that character; and then, being a resident of the state, he would have been a citizen thereof. But his residence and domicil are in the province of Canada, and not in this state; and hence, though for some purposes he may still be regarded as a citizen of the United States, he is not a citizen of the state of New-York, which is essential to give jurisdiction. Hepburn v. Ellzey, 2 Cranch [6 U. S.] 445; New Orleans v. Winter, 1 Wheat. [14 U. S.] 91; Gassies v. Ballon, 6 Pet. [31 U. S.] 761; Brown v. Keene, 8 Pet [33 U. S.] 112; Picquet v. Swan [Case No 11,134]; Case v. Clarke [Id. 2,490]; Wilson v. City Bank [Id. 17,797]; Catlett v. Pacific Ins. Co. [Id. 2,517]; Cooper v. Galbraith [Id. 3,193]. The language of the constitution is explicit, that the controversy must be between a state, or the citizens thereof, and foreign states, citizens or subjects; and the above eases will show that the interpretation is in conformity therewith.
A person may be a citizen of the United States, and not a citizen of any particular state. This is the condition of citizens residing in tlie District of Columbia, and in the territories of the United States, or who have taken up a residence abroad, and others that might be mentioned. A fixed and permanent residence or domicil in a state is essential to the character of citizenship that will bring the ease within the jurisdiction of the fed*1280eral courts, as will appear from the eases already referred to.
As I am satisfied that this court has no jurisdiction in the case, and that the bill must eventually be dismissed on that ground, the writ of ne exeat heretofore issued ought not to be continued The rule entered granting the writ must therefore be vacated, and the defendant be discharged from custody.